Citation Nr: 1428526	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-34 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.  This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The Board remanded the claim in December 2011 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to ensure compliance with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, in the December 2011 remand, the Board directed that "[r]egardless of the Veteran's response [to a request to identify treatment since 2008], all outstanding VA clinical records should be obtained."  The Appeals Management Center indicated in a December 2011 letter to the Veteran that it had associated all VA records with the Virtual VA paperless claims file.  The Veteran's Virtual VA file contains no VA treatment records, the Veterans Benefits Management System contains no documents regarding this Veteran, and the most recent VA treatment records in the paper file are from 2008.  There is no indication in the claims file that any effort was made to obtain outstanding VA treatment records.  The January 2012 VA examination indicates that the Veteran continues to receive treatment for his claimed condition and references an episode of depression in 2009.  Therefore, remand is necessary to ensure compliance with the Board's December 2011 remand directives.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health care providers, VA and non-VA, who have treated him for psychiatric symptoms since 2008, in order to determine if relevant records exist that are not currently associated with the claims file.  Should any such treatment be identified, after securing any necessary releases, the RO must attempt to obtain these records.  Regardless of the Veteran's response, all outstanding VA clinical records must be obtained. All efforts to obtain outstanding VA clinical records must be documented in the claims folder.  If any records are sought, but not obtained, document in the claims file all attempts to obtain such records and provide the Veteran and his representative with appropriate notice.

2.  After the records are associated with the claims file, schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to and reviewed by the examiner.  All indicated studies and tests should be performed. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected major depression.  The examiner must conduct a detailed mental status examination.  The examiner must also discuss the effect, if any, of the Veteran's major depression on his social and industrial adaptability.  The examiner should assign a GAF score for the Veteran's major depression consistent with the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and explain the significance of the score. 

3. Thereafter, review the examination report, if any, to ensure that the remand directives have been accomplished.  If the report is deficient in any manner, implement corrective procedures at once.   

4.  After completing the above development and any other development deemed appropriate, readjudicate the claim that is the subject of this Remand.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

